 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      JAMES P.,
                                                           CASE NO. 2:18-CV-01675-DWC
11                             Plaintiff,
                                                           ORDER REVERSING AND
12             v.                                          REMANDING DEFENDANT’S
                                                           DECISION TO DENY BENEFITS
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15

16          Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of

17 Defendant’s denial of Plaintiff’s applications for supplemental security income (“SSI”) and

18 disability insurance benefits (“DIB”). Pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil

19 Procedure 73 and Local Rule MJR 13, the parties have consented to have this matter heard by

20 the undersigned Magistrate Judge. See Dkt. 2.

21          After considering the record, the Court concludes the Administrative Law Judge (“ALJ”)

22 erred when she failed to provide specific and legitimate reasons, supported by substantial

23 evidence, to discount medical opinion evidence from Dr. Wayne Hwang, M.D.; Dr. Myrna

24 Palasi, M.D.; Dr. Margot Schwartz, M.D.; and Dr. Tasmyn Bowes, Psy.D. Had the ALJ properly
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -1
 1 considered these medical opinions, the residual functional capacity (“RFC”) may have included

 2 additional limitations. The ALJ’s errors are therefore not harmless, and this matter is reversed

 3 and remanded pursuant to sentence four of 42 U.S.C. § 405(g) to the Social Security

 4 Commissioner (“Commissioner”) for further proceedings consistent with this Order.

 5                            FACTUAL AND PROCEDURAL HISTORY

 6          On May 22, 2015, Plaintiff filed applications for DIB and SSI, alleging disability as of

 7 June 30, 2007. See Dkt. 8, Administrative Record (“AR”) 16. Plaintiff subsequently amended the

 8 alleged onset date to May 22, 2015. See AR 16. The applications were denied upon initial

 9 administrative review and on reconsideration. See AR 16. ALJ Stephanie Martz held a hearing

10 on December 5, 2017. AR 36-67. In a decision dated February 7, 2018, the ALJ determined

11 Plaintiff to be not disabled. AR 13-35. Plaintiff’s request for review of the ALJ’s decision was

12 denied by the Appeals Council, making the ALJ’s decision the final decision of the

13 Commissioner. See AR 1-7; 20 C.F.R. §§ 404.981, 416.1481.

14          In Plaintiff’s Opening Brief, Plaintiff maintains the ALJ erred: (1) by failing to provide

15 legally sufficient reasons to discount opinion evidence from Drs. Hwang, Palasi, Schwartz, and

16 Bowes, and Ms. Meagan Collins, LICSWA; and (2) in her assessment of Plaintiff’s depression at

17 Step Two of the sequential evaluation process. Dkt. 10, pp. 2-17. Plaintiff requests the Court

18 remand this matter for an immediate award of benefits. Id. at p. 18.

19                                      STANDARD OF REVIEW

20          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

21 social security benefits if the ALJ’s findings are based on legal error or not supported by

22 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

23 Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -2
 1                                             DISCUSSION

 2          I.      Whether the ALJ properly considered the opinion evidence.

 3          Plaintiff contends the ALJ failed to properly reject opinion evidence from Drs. Hwang,

 4 Palasi, Schwartz, and Bowes, and Ms. Collins. Dkt. 10, pp. 2-14.

 5          In assessing acceptable medical sources, an ALJ must provide “clear and convincing”

 6 reasons for rejecting the uncontradicted opinion of either a treating or examining physician.

 7 Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (citing Pitzer v. Sullivan, 908 F.2d 502, 506

 8 (9th Cir. 1990)); Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)). When a treating or

 9 examining physician’s opinion is contradicted, the opinion can be rejected “for specific and

10 legitimate reasons that are supported by substantial evidence in the record.” Lester, 81 F.3d at

11 830-31 (citing Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995); Murray v. Heckler, 722

12 F.2d 499, 502 (9th Cir. 1983)). The ALJ can accomplish this by “setting out a detailed and

13 thorough summary of the facts and conflicting clinical evidence, stating his interpretation

14 thereof, and making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing

15 Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)).

16          “Other medical source” testimony, which the Ninth Circuit treats as lay witness testimony,

17 “is competent evidence an ALJ must take into account,” unless the ALJ “expressly determines to

18 disregard such testimony and gives reasons germane to each witness for doing so.” Lewis v. Apfel,

19 236 F.3d 503, 511 (9th Cir. 2001); see also Turner v. Comm’r of Soc. Sec. Admin., 613 F.3d 1217,

20 1224 (9th Cir. 2010). In rejecting lay testimony, the ALJ need not cite the specific record as long as

21 “arguably germane reasons” for dismissing the testimony are noted. Lewis, 236 F.3d at 51

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -3
 1          A.      Dr. Hwang

 2          Plaintiff challenges the ALJ’s assessment of the opinion evidence from Plaintiff’s treating

 3 cardiologist, Dr. Hwang. Dkt. 10, pp. 12-13.

 4          Dr. Hwang completed a medical assessment of Plaintiff’s ability to do physical work-

 5 related activities on December 15, 2017. AR 1155-58. On the opinion form, Dr. Hwang noted his

 6 treatment history with Plaintiff included treating Plaintiff after his heart attack and managing his

 7 “ongoing chest pains.” AR 1155. Dr. Hwang opined Plaintiff is limited to performing sedentary

 8 work. AR 1155. Dr. Hwang noted he based this opinion on Plaintiff’s “ongoing” symptoms despite

 9 medical treatment for chest pains. AR 1155. Dr. Hwang determined Plaintiff can stand and walk

10 for 2-4 hours, and sit for less than 4 hours, in an 8-hour workday. AR 1156. Dr. Hwang found

11 Plaintiff limited in his ability to push and pull in his lower extremities due to neuropathy in

12 Plaintiff’s feet. AR 1156. Additionally, Dr. Hwang opined Plaintiff can occasionally climb,

13 balance, stoop, crouch, kneel, and crawl because of ongoing chest pains. See AR 1157. Dr. Hwang

14 determined Plaintiff has environmental restrictions caused by his impairments, including

15 restrictions in his ability to tolerate moving machinery, temperature extremes, dust, noise,

16 humidity, and vibrations. AR 1157. Finally, Dr. Hwang noted that while he found it “almost

17 impossible” to answer whether Plaintiff could sustain full-time employment, he believed Plaintiff

18 “would have unpredictable reliability” based on his conditions, such as “sudden unexplained and

19 unexpected chest pains[.]” AR 1158.

20          The ALJ assigned “little weight” to Dr. Hwang’s opinion because:

21          (1) While [Dr. Hwang] opines the claimant is limited to sedentary work, his last
            treatment note from early 2017 showed that he assessed the claimant with only mild
22          cardiac symptoms. (2) Dr. Hwang’s records show no evidence of neuropathy (3)
            and do not support the drastic limitations he notes in this assessment.
23
     AR 27 (numbering added).
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -4
 1            First, the ALJ rejected Dr. Hwang’s assessment because she found Dr. Hwang’s last

 2 treatment note showed he assessed Plaintiff “with only mild cardiac symptoms.” AR 27. An ALJ

 3 may reject an opinion that is “inadequately supported by clinical findings.” Bayliss, 427 F.3d at

 4 1216 (citing Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001)). Regardless, the ALJ’s

 5 reasons for discounting the doctor must be supported by substantial evidence in the record. See

 6 Bayliss, 427 F.3d at 1214 n.1, 1216.

 7            In this case, though the ALJ failed to cite or identify the date of Dr. Hwang’s “last

 8 treatment note from early 2017,” the parties suggest – and the Court agrees – Dr. Hwang’s last

 9 treatment notes are from January 27, 2017. See AR 1048-52; Dkt. 10, pp. 12-13; Dkt. 11, pp. 6-7.

10 In this treatment note, Dr. Hwang noted Plaintiff continued to experience chest pain, which

11 Plaintiff “describe[d] as discomfort in general, tightness,” and as occurring “with exertion.” AR

12 1048. Dr. Hwang noted the chest pain occurred “even with mild activities” and Plaintiff

13 expressed that the chest pain was “lifestyle limiting.” AR 1048. After a physical examination of

14 Plaintiff, Dr. Hwang described data from prior stress tests and echocardiograms of Plaintiff’s

15 heart. See AR 1051. Dr. Hwang noted, in part, that Plaintiff’s last stress test from June 2016

16 indicated “[i]ntermediate risk,” but infarct/ischemia 1 had “escalat[ed] since then.” AR 1051.

17            Notably, in contrast to the ALJ’s finding, this treatment note does not show Dr. Hwang

18 assessed Plaintiff with “mild” cardiac symptoms. See AR 27, 1048-51. Rather, Dr. Hwang

19 remarked Plaintiff was experiencing chest pain on exertion, and some aspects of Plaintiff’s heart

20 had escalated since 2016. See AR 1051. As Dr. Hwang did not, as the ALJ found, assess Plaintiff

21

22

23            1
               Infarct is “area of necrosis resulting from a sudden insufficiency of arterial or venous blood supply,” and
     ischemia is a “[l]ocal loss of blood supply due to mechanical obstruction . . . of the blood vessel.” STEDMANS
24   MEDICAL DICTIONARY 443430, 457640 (2014)

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -5
 1 with only “mild” cardiac symptoms, the Court finds this reason from the ALJ not supported by

 2 substantial evidence in the record.

 3          Defendant, citing information from the New York Heart Association (“NYHA”), argues

 4 the ALJ properly found Plaintiff’s cardiac symptoms were mild because Dr. Hwang assessed his

 5 cardiac impairment as “Class II” pursuant to NYHA criteria. Dkt. 11, pp. 6-7 (citing AR 1051).

 6 Yet the ALJ did not rely on or reference the NYHA criteria in finding Dr. Hwang assessed

 7 Plaintiff with mild cardiac symptoms. See AR 27. The Court cannot “affirm the decision of an

 8 agency on a ground the agency did not invoke in making its decision.” Stout v. Comm’r of Soc.

 9 Sec. Admin, 454 F.3d 1050, 1054 (9th Cir. 2006) (internal quotation marks and citation omitted).

10 “Long-standing principles of administrative law require us to review the ALJ’s decision based on

11 the reasoning and actual findings offered by the ALJ – not post hoc rationalizations that attempt

12 to intuit what the adjudicator may have been thinking.” Bray v. Comm’r of Soc. Sec. Admin., 554

13 F.3d 1219, 1225-26 (9th Cir. 2009) (emphasis in original) (citing SEC v. Chenery Corp., 332

14 U.S. 194, 196 (1947)) (other citation omitted). Because the ALJ did not rely on NYHA criteria in

15 making her finding, Defendant’s post hoc argument is without merit. The Court concludes the

16 ALJ’s first reason for rejecting Dr. Hwang’s assessment is invalid.

17          Second, the ALJ discounted Dr. Hwang’s opinion because his treatment records “show

18 no evidence of neuropathy[.]” AR 27. As stated above, an ALJ need not accept a medical

19 opinion that is unsupported by clinical findings. Bayliss, 427 F.3d at 1216 (citing Tonapetyan,

20 242 F.3d at 1149). But an ALJ cannot reject a medical opinion for lacking support where the

21 record contains supporting treatment notes. See Garrison v. Colvin, 759 F.3d 995, 1014 n. 17

22 (9th Cir. 2014); see also Esparza v. Colvin, 631 Fed. Appx. 460, 462 (9th Cir. 2015). In this case,

23 Dr. Hwang is one of Plaintiff’s treating physicians and the record contains treatment notes and

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -6
 1 objective testing from the clinic where Dr. Hwang practices. See, e.g., AR 629-870, 897-953,

 2 1001-82. These treatment notes indicate Plaintiff experienced foot pain and numbness, and that

 3 providers at the clinic noted the symptoms could be due to neuropathy. See, e.g., AR 1026-27 (“he

 4 is limited to walking 4 to 8 blocks before his feet go numb”; “[h]e has some neuropathic

 5 symptoms”), 1036-37 (same), 1041 (noting diagnoses of “[p]eripheral neuropathy” and right foot

 6 pain); see also AR 734, 929, 992-93, 995, 1003, 1007, 1012, 1016, 1017, 1022, 1064. Considering

 7 the multiple treatment notes and observations from other providers at Dr. Hwang’s clinic about

 8 foot pain, foot numbness, and neuropathy, the ALJ’s finding that Dr. Hwang’s records show “no

 9 evidence” of neuropathy is not supported by substantial evidence. See Garrison, 759 F.3d at 1013

10 (a treating physician’s opinion cannot be rejected for lacking support if the opinion reflects and

11 is consistent with treatment notes in the record).

12          Additionally, the Court notes Dr. Hwang only cited Plaintiff’s neuropathy as causing the

13 opined pushing and pulling limitations. See AR 1156. For the remainder of his opined

14 limitations, including his opinion that Plaintiff is limited to sedentary work, Dr. Hwang found

15 these limitations supported by Plaintiff’s “ongoing” symptoms related to his “chest pains.” See

16 AR 1155. The ALJ did not explain how Dr. Hwang’s records allegedly lacking “evidence of

17 neuropathy” undermines his opinion about the limitations he found supported by Plaintiff’s chest

18 pains. See AR 27; Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th Cir. 2014)

19 (citation omitted) (“the ALJ must provide some reasoning in order for us to meaningfully

20 determine whether the ALJ’s conclusions were supported by substantial evidence”). Thus, the

21 ALJ’s second reason for rejecting Dr. Hwang’s opinion is not legitimate and lacks support from

22 substantial evidence in the record.

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -7
 1          Third, the ALJ determined Dr. Hwang’s records “do not support the drastic limitations he

 2 notes in this assessment.” AR 27. An ALJ, however, cannot reject a physician’s opinion in a

 3 vague or conclusory manner. See Garrison, 759 F.3d at 1012-13 (citing Nguyen v. Chater, 100

 4 F.3d 1462, 1464 (9th Cir. 1996)); Embrey, 849 F.2d at 421-22. Instead, the ALJ must state her

 5 interpretations and explain why they, rather than the physician’s interpretations, are correct. See

 6 Embrey, 849 F.2d at 421-22.

 7          Here, the ALJ summarily stated Dr. Hwang’s records do not support “the drastic

 8 limitations” he opined. See AR 27. But the ALJ failed to provide her interpretation of the

 9 evidence and explain how she found Dr. Hwang’s records fail to support his limitations. Because

10 the ALJ failed to explain why her interpretations, rather than Dr. Hwang’s interpretations, are

11 correct, this is not a specific, legitimate reason to reject Dr. Hwang’s findings. See McAllister v.

12 Sullivan, 888 F.2d 599, 602 (9th Cir. 1989) (an ALJ’s rejection of a physician’s opinion on the

13 ground that it was contrary to the record was “broad and vague, failing to specify why the ALJ

14 felt the treating physician’s opinion was flawed”).

15          For the above stated reasons, the ALJ failed to provide any specific, legitimate reason,

16 supported by substantial evidence, to give Dr. Hwang’s opinion little weight. Accordingly, the

17 ALJ erred.

18          Harmless error principles apply in the Social Security context. Molina v. Astrue, 674 F.3d

19 1104, 1115 (9th Cir. 2012). An error is harmless if it is not prejudicial to the claimant or

20 “inconsequential” to the ALJ’s “ultimate nondisability determination.” Stout v. Comm’r of Soc.

21 Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006); see also Molina, 674 F.3d at 1115. The

22 determination as to whether an error is harmless requires a “case-specific application of

23 judgment” by the reviewing court, based on an examination of the record made “‘without regard

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -8
 1 to errors’ that do not affect the parties’ ‘substantial rights.’” Molina, 674 F.3d at 1118-1119

 2 (quoting Shinseki v. Sanders, 556 U.S. 396, 407 (2009)).

 3          In this case, had the ALJ properly considered Dr. Hwang’s opinion, the RFC and

 4 hypothetical questions posed to the vocational expert (“VE”) may have contained additional

 5 limitations. For example, the RFC and hypothetical questions may have limited Plaintiff to

 6 performing sedentary work and contained postural and environmental restrictions. See AR 1155,

 7 1157. Notably, the ALJ limited Plaintiff to performing light work and did not consider any

 8 postural or environmental restrictions. See AR 24, 64-66. Hence, if limitations reflecting Dr.

 9 Hwang’s findings were included in the RFC and the hypothetical questions posed to the VE, the

10 ultimate disability determination may have changed. Therefore, the ALJ’s failure to properly

11 consider Dr. Hwang’s opinion was not harmless and requires reversal. See Molina, 674 F.3d at

12 1117 (an error is not harmless if it “alters the outcome of the case”).

13          B.      Dr. Palasi

14          Next, Plaintiff asserts the ALJ failed to provide specific and legitimate reasons to reject

15 opinion evidence from non-examining medical consultant, Dr. Palasi. Dkt. 10, pp. 13-14.

16          Dr. Palasi conducted a review of the medical evidence on April 8, 2015. AR 956-60. Dr.

17 Palasi opined Plaintiff is markedly limited with environmental/non-exertional restrictions, postural

18 restrictions, and in his gross or fine motor skill restrictions. AR 959. Further, Dr. Palasi determined

19 Plaintiff is moderately limited in his ability to be aware of normal hazards and take appropriate

20 precautions. AR 959. She found Plaintiff limited to lifting up to ten pounds, sitting for most of the

21 day, and walking or standing for brief periods. AR 959. Dr. Palasi determined Plaintiff can

22 frequently lift or carry small articles. AR 959. She found Plaintiff cannot stand 6 out of 8 hours in a

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -9
 1 day or sit for prolonged periods with occasional pushing or pulling of arm or leg controls. AR 959.

 2 Overall, Dr. Palasi opined Plaintiff is limited to sedentary work. AR 959, 960.

 3           The ALJ assigned “little weight” to Dr. Palasi’s opinion for two reasons:

 4           (1) The opinion is inconsistent with the claimant’s own statements from around this
             time indicating an ability to walk up to seven miles per day. (2) Dr. Palasi’s opinion
 5           is also inconsistent with the findings in the treatment notes showing that the
             claimant did well following his heart attack and maintained sobriety.
 6
     AR 27 (numbering added).
 7
             First, the ALJ rejected Dr. Palasi’s opinion because she found the opined limitations
 8
     inconsistent with Plaintiff’s statements “from around this time” indicating he could walk up to
 9
     seven miles per day. AR 27. An ALJ “may reject the opinion of a non-examining physician by
10
     reference to specific evidence in the medical record.” Sousa v. Callahan, 143 F.3d 1240, 1244 (9th
11
     Cir. 1998) (citations omitted). Here, however, the record fails to support the ALJ’s finding. Dr.
12
     Palasi conducted her review of the medical evidence in April 2015. See AR 956. The record shows
13
     that on July 14, 2015, Dr. Schwartz wrote Plaintiff “can walk 5 to 7 miles daily with his dog when
14
     feeling well,” but when he experiences pain “flare” ups, he must “cut back” on his walking. AR
15
     934. Thereafter, on September 14, 2015, Plaintiff reported that he could only “walk short
16
     distances.” AR 929. Plaintiff likewise reported to a medical provider on September 27, 2015 that
17
     he could ambulate but after standing for “minutes,” he feels worsening back pain and a diminished
18
     sensation in his legs and feet which make it “too challenging to stand.” AR 925. Similarly, in a
19
     function report from 2015, Plaintiff reported that his back and foot pain limit his ability to walk
20
     and he needed to take breaks between one-to-ten minutes long while walking. AR 312. Plaintiff
21
     also reported in 2016 that he was “limited to walking 4 to 8 blocks before his feet go numb.” AR
22
     1026.
23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 10
 1          Hence, as the ALJ overlooked records to the contrary, substantial evidence does not

 2 support the ALJ’s finding that Plaintiff reported he could walk up to seven miles per day around

 3 the time Dr. Palasi rendered her opinion. See Attmore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016)

 4 (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (the Court “cannot affirm . . .

 5 ‘simply by isolating a specific quantum of supporting evidence,’ but ‘must consider the record as a

 6 whole, weighing both evidence that supports and evidence that detracts from the [Commissioner’s]

 7 conclusion’”).

 8          Second, the ALJ rejected Dr. Palasi’s opined limitations because she found the opinion

 9 inconsistent with treatment notes showing Plaintiff “did well” after his heart attack and his

10 maintained sobriety. AR 27. Defendant does not argue, nor does the Court find, this reason is

11 sufficiently specific to adequately reject Dr. Palasi’s opinion. See Dkt. 11, p. 7; see also Blakes v.

12 Barnhart, 331 F.3d 565, 569 (7th Cir. 2003) (“We require the ALJ to build an accurate and

13 logical bridge from the evidence to her conclusions so that we may afford the claimant

14 meaningful review of the SSA’s ultimate findings.”).

15          The ALJ failed to properly reject Dr. Palasi’s opined limitations. Had the ALJ properly

16 considered Dr. Palasi’s opinion, the RFC and hypothetical questions posed to the VE may have

17 further limited Plaintiff, such as by providing Plaintiff can perform sedentary work. Because the

18 ultimate disability determination may have changed with proper consideration of Dr. Palasi’s

19 opinion, the ALJ’s error is not harmless.

20          C.      Dr. Schwartz

21          Plaintiff also argues the ALJ failed to properly consider four opinions from Dr. Schwartz,

22 who is one of Plaintiff’s treating physicians. Dkt. 10, pp. 7-12.

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 11
 1           In Dr. Schwartz’s first opinion, rendered on April 2, 2015, she opined Plaintiff’s HIV status

 2 markedly interfered with his ability to sit and stand. AR 523. Dr. Schwartz found Plaintiff’s

 3 depression markedly affected his ability to communicate in the work place. AR 523. Additionally,

 4 Dr. Schwartz determined diarrhea moderately interfered with Plaintiff’s ability to sit and stand. AR

 5 523. Dr. Schwartz opined Plaintiff could perform sedentary work. AR 524. Dr. Schwartz attached

 6 diagnostic test results and examinations of Plaintiff as support for her opinion. See AR 523, 525-

 7 37.

 8           In her second opinion, provided on July 14, 2015, Dr. Schwartz opined Plaintiff would

 9 have noticeable difficulty – defined as being “unproductive and distracted from job activity” – for

10 no more than 10% of the workday in his ability to work in coordination with or proximity to

11 others, make simple work-related decisions, ask simple questions or request assistance, and travel

12 in unfamiliar places or use public transportation. AR 871-72. Dr. Schwartz determined Plaintiff

13 would have noticeable difficulty for 11-20% of the workday or workweek in several areas,

14 including in his ability to remember locations and work-like procedures; understand and remember

15 very short, simple instructions; and understand and remember detailed instructions. AR 871. She

16 likewise rated Plaintiff at this level in his ability to carry out very short and simple instructions,

17 carry out detailed instructions, maintain attention and concentration for extended periods, and

18 sustain an ordinary routine without special supervision. AR 871. Further, Dr. Schwartz opined

19 Plaintiff would have noticeable difficulty for 11-20% of the workday or workweek in his ability to

20 interact with the general public, respond appropriately to changes in the work setting, get along

21 with coworkers or peers without distracting them or exhibiting behavior extremes, and be aware of

22 normal hazards and take appropriate precautions. AR 872.

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 12
 1          Dr. Schwartz found Plaintiff would have noticeable difficulty for more than 20% of the

 2 workday or workweek in his ability to perform activities within a schedule, maintain regular

 3 attendance, and/or be punctual within customary tolerances. AR 871. Similarly, she rated Plaintiff

 4 at this level of difficulty in his ability to maintain socially appropriate behavior and adhere to basic

 5 standards of neatness and cleanliness, and in his ability to set realistic goals or make plans

 6 independently of others. AR 872. She opined Plaintiff would be unable to complete a normal

 7 workday and workweek without interruptions from psychological symptoms and perform at a

 8 consistent pace without an unreasonable number and length of rest periods. AR 871.

 9          In her third opinion form, also completed on July 14, 2015, Dr. Schwartz remarked that

10 Plaintiff had marked difficulty completing tasks in a timely manner due to deficiencies in

11 concentration, persistence, or pace. AR 883. She noted Plaintiff “frequently” experienced

12 symptoms that interfere with attention and concentration. AR 884. Moreover, Dr. Schwartz opined

13 Plaintiff would be unable to perform or be exposed to fast paced tasks, work hazards, and routine,

14 repetitive tasks at a consistent pace. AR 884. She determined Plaintiff could walk up to 5 miles

15 without pain, continuously sit and stand for 2 hours at a time, and sit and stand/walk for 4 hours

16 each in an 8-hour workday. AR 895. Dr. Schwartz opined Plaintiff may need six unscheduled

17 breaks to rest during an average workday, for 30 minutes each time. AR 884. Plaintiff could

18 frequently lift and carry 10 pounds or less and rarely lift and carry 20 pounds or more. AR 884-85.

19 In addition, Dr. Schwartz opined Plaintiff would have noticeable difficulty for no more than 10%

20 of the workday in several areas, including his ability to understand, remember, and carry out very

21 short and simple instructions; deal with normal work stress; and respond appropriately to changes

22 in a routine work setting. AR 885-86. Dr. Schwartz determined Plaintiff would have noticeable

23 difficulty for more than 20% of the workday in his ability to complete a normal workday and

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 13
 1 workweek without interruption from psychological symptoms, and perform routine repetitive work

 2 at a consistent pace without an unreasonable number and length of rest periods. AR 885.

 3          In her final assessment, rendered on November 7, 2017, Dr. Schwartz again opined

 4 Plaintiff was limited to performing sedentary work. AR 1147. She wrote that she based her

 5 assessment on Plaintiff’s “mechanical low back pain, neuropathy, HIV with chronic fatigue,

 6 coronary artery disease, [and] depression.” AR 1147. Dr. Schwartz opined Plaintiff could stand and

 7 walk for less the 2 hours in an 8-hour workday due to his back pain, neuropathy, HIV with fatigue,

 8 coronary artery disease, and depression. AR 1148. She determined that, based on these conditions,

 9 Plaintiff must periodically alternate between sitting and standing to relieve pain or discomfort. AR

10 1148. Similarly, Dr. Schwartz found Plaintiff limited in his lower and upper extremities due to

11 “chronic pain, fatigue, and neuropathy,” which she wrote “limit repetitive movements.” AR 1148.

12 Dr. Schwartz opined Plaintiff could never climb or crouch, though he could occasionally balance,

13 stoop, kneel, crawl, and handle/manipulate. AR 1149. Plaintiff was limited in his ability to feel and

14 be exposed to heights, moving machinery, temperature extremes, chemicals, noise, fumes,

15 humidity, and vibrations. AR 1149. Dr. Schwartz noted at the end of her opinion that, in addition to

16 his physical limitations, Plaintiff “has great difficulty concentrating and focusing, which has [sic]

17 been a barrier for him working.” AR 1150.

18          The ALJ gave “little weight” to all of Dr. Schwartz’s opinions for five reasons:

19          (1) Dr. Schwartz states that the claimant is limited to sedentary work and has
            significant mental health problems with difficulty with understanding, memory,
20          concentration, social functioning, and adaptation. However, her treatment notes
            contain no objective findings regarding the claimant’s mental health. (2) Notably,
21          Dr. Meis’s consultative evaluations done a month after Dr. Schwartz’s [mental
            assessment in July 2015] show the claimant to have intact concentration,
22          persistence, pace, and memory, and no significant mental health impairment. (3)
            Similarly, Dr. Schwartz’s claim in April 2015 opining that the claimant is limited to
23          sedentary work is not consistent with his reported activity around that time
            indicating that he was walking up to 7 miles per day. (4) Dr. Schwartz’s opinion in
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 14
 1          November 2017 finding that the claimant was limited to sedentary work is based on
            mechanical lower back pain and neuropathy, however, he reported improvement in
 2          his back pain in 2016 and has not had any ongoing treatment for this issue. As
            discussed in detail above, neuropathy is not a medically determinable impairment in
 3          this case and Dr. Schwartz’s own treatment notes show that she was not even sure
            what his diagnosis was with regard to his feet. While Dr. Schwartz opined that the
 4          claimant needed to alternate between sitting and standing to relieve pain,
            subsequent records show no ongoing complaints of back or foot pain after 2016. (5)
 5          Although Dr. Schwartz is a treating source, her opinions are not consistent with her
            own treatment notes. While she opines that the claimant has fatigue and
 6          concentration problems that limit his work capacity, her own treatment notes show
            no such complaints and contain no testing for concentration problems.
 7
     AR 27 (numbering added).
 8
            First, the ALJ rejected Dr. Schwartz’s opinions because she found the doctor’s treatment
 9
     notes contain “no objective findings” on Plaintiff’s mental health. AR 27. As previously stated, an
10
     ALJ may reject an opinion that is “inadequately supported by clinical findings.” Bayliss, 427
11
     F.3d at 1216 (citation omitted). But the ALJ’s finding here overlooks observations Dr. Schwartz
12
     made about Plaintiff’s mental health. On December 11, 2014, Dr. Schwartz noted Plaintiff “had
13
     feelings of hopelessness,” trouble sleeping, and missed some cardiac rehabilitation appointments.
14
     AR 747. Dr. Schwartz diagnosed Plaintiff with depression, prescribed medication, and referred
15
     him for a psychiatric consult. AR 747, 748. At an appointment on January 5, 2015, Dr. Schwartz
16
     noted Plaintiff did not feel like the medication was helping his depression. AR 744, 745.
17
     Although Dr. Schwartz suggested increasing the dosage, Plaintiff preferred to stop taking the
18
     medication. AR 744, 745. Plaintiff continued to have trouble sleeping and getting out of bed and
19
     would not check his voicemail. AR 744. Dr. Schwartz also observed Plaintiff was “[a]ngry and
20
     frustrated” with his apartment manager. AR 744. At this visit, Dr. Schwartz found Plaintiff had
21
     an anxious affect. AR 746. On July 14, 2015, the day Dr. Schwartz completed two of her
22
     evaluation forms, she noted Plaintiff “still feels low” and was seeing a therapist. AR 934. As the
23
     record contains mental health observations from Dr. Schwartz, the ALJ’s determination that Dr.
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 15
 1 Schwartz made “no objective findings” on Plaintiff’s mental health lacks support from

 2 substantial evidence in the record. See Burrell v. Colvin, 775 F.3d 1133, 1140 (9th Cir. 2014)

 3 (ALJ erred in finding a source’s opinion was supported by “little explanation” where the ALJ

 4 overlooked relevant notes).

 5          Second, the ALJ discounted Dr. Schwartz’s opinions because the consultative evaluation

 6 completed by Dr. Peter Meis, M.D, one month after Dr. Schwartz’s mental health assessments

 7 showed Plaintiff with “intact” findings and “no significant mental health impairment.” AR 27.

 8 An ALJ may also discount an opinion which is inadequately supported by, or inconsistent with,

 9 the record. See Batson, 359 F.3d at 1195. Yet as previously stated, a conclusory finding by the

10 ALJ is insufficient to reject a physician’s opinion. See Embrey, 849 F.2d at 421-22.

11          In this case, the ALJ noted that Dr. Meis’s evaluation showed Plaintiff with “intact”

12 findings and “no significant mental health impairment.” AR 27. Nonetheless, the ALJ failed to

13 offer any rationale as to how Dr. Meis’s observations undermine Dr. Schwartz’s opinions. The

14 ALJ “merely states” these facts about Dr. Mesis’s evaluation “point toward an adverse

15 conclusion” but “makes no effort to relate any of these” facts to “the specific medical opinions

16 and findings [she] rejects.” Embrey, 849 F.2d at 421. “This approach is inadequate.” Id. Without

17 more, this is not a specific, legitimate reason, supported by substantial evidence in the record, to

18 discount Dr. Schwartz’s opinions. See Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir.

19 2015) (“the agency [must] set forth the reasoning behind its decisions in a way that allows for

20 meaningful review”).

21          Further, by rejecting Dr. Schwartz’s opinions in light of findings from Dr. Meis, the ALJ

22 gave greater weight to Dr. Meis’s evaluation without explanation as to why it is more persuasive

23 than Dr. Schwartz’s opinions. The fact Dr. Schwartz’s opinion is inconsistent with Dr. Meis’s

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 16
 1 opinion shifts the standard of review for giving less weight to Dr. Schwartz’s opinion from clear

 2 and convincing to specific and legitimate reasons, but does not eliminate the need for the ALJ to

 3 provide a proper reason to reject the opinion. See Garrison, 759 F.3d at 1012-13 (an ALJ errs

 4 when she rejects a medical opinion or assigns it little weight when asserting without explanation

 5 another medical opinion is more persuasive). Therefore, in all, the ALJ’s second reason for

 6 rejecting Dr. Schwartz’s opinions is insufficient because it is conclusory and gave preference to Dr.

 7 Meis’s evaluation without explanation.

 8          Third, the ALJ gave little weight to Dr. Schwartz’s opinions because she found Dr.

 9 Schwartz’s opinion that Plaintiff is limited to sedentary work inconsistent with his reports in 2015

10 that he was walking up to seven miles per day. AR 27. Although the record indicates Plaintiff

11 sometimes reported walking several miles per day, Plaintiff – as explained with respect to Dr.

12 Palasi – reported throughout 2015 that he could only walk “short distances” due to pain. See AR

13 929; see also AR 312, 934, 1026. Because the ALJ’s finding that Plaintiff reported he could walk

14 up to seven miles per day failed to consider records indicating otherwise, the ALJ’s reasoning is

15 not supported by substantial evidence.

16          Fourth, the ALJ rejected Dr. Schwartz’s opinions because, while Dr. Schwartz opined that

17 Plaintiff was limited to sedentary work and needed to alternate between sitting and standing due to

18 lower back pain and neuropathy, the ALJ found these conditions unsupported by the record. An

19 ALJ may reject a treating physician’s opinion due to an “inconsistency with the treatment record.”

20 Green v. Berryhill, 731 Fed. Appx. 596, 598 (9th Cir. 2018) (citing Ghanim v. Colvin, 763 F.3d

21 1154, 1161-62 (9th Cir. 2014)). Nonetheless, the ALJ’s finding here is not legitimate. The ALJ’s

22 reasoning implies that Dr. Schwartz opined Plaintiff could perform sedentary work based only due

23 to lower back pain and neuropathy. See AR 27. Dr. Schwartz expressly stated, however, that she

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 17
 1 also based these limitations on Plaintiff’s HIV with chronic fatigue, coronary artery disease, and

 2 depression. AR 1147-48. These conditions are documented throughout Plaintiff’s treatment record

 3 by Dr. Schwartz and others at her clinic through 2017. See, e.g., AR 740-41, 744, 929, 934, 939-

 4 40, 1002-03, 1006 1016-17, 1027,1050-51 ,1053, 1055, 1064. Moreover, while the ALJ wrote that

 5 she found neuropathy to be not medically determinable, the Court notes that – as discussed above –

 6 treatment notes from Dr. Schwartz and others at her clinic frequently indicate that Plaintiff

 7 experienced foot pain, numbness, and neuropathic symptoms. See, e.g., AR 734, 929, 992-93, 995,

 8 1003, 1007, 1012, 1016-17, 1022, 1026-27, 1036-37, 1064.

 9          Hence, given that Dr. Schwartz opined Plaintiff is limited to sedentary work due conditions

10 in addition to his back pain and neuropathy, the ALJ’s fourth reason for rejecting Dr. Schwartz’s

11 opinions is not legitimate. See Garrison, 759 F.3d 995, 1017 n.23 (quoting Scott v. Astrue, 647

12 F.3d 734, 739-40 (7th Cir. 2011)) (an ALJ is “not permitted to ‘cherry pick’” the record to support

13 a denial of benefits).

14          In the fifth and final reason for discounting Dr. Schwartz’s opinion, the ALJ remarked

15 that while Dr. Schwartz opines Plaintiff “has fatigue and concentration problems that limit his

16 work capacity, her own treatment notes show no complaints and contain no testing for

17 concentration problems.” AR 27. Again, the ALJ’s finding lacks support from substantial

18 evidence in the record. Dr. Schwartz observed on several occasions that Plaintiff experienced

19 fatigue and difficulty sleeping at night. See, e.g., AR 744, 747, 750, 1001-02, 1006-07, 1011-12,

20 1016-18, 1021-23, 1027.

21          Further, the Court acknowledges that ALJ accurately noted that Dr. Schwartz’s treatment

22 notes contain no testing for concentration problems. Nevertheless, Dr. Schwartz expressly opined

23 that she found Plaintiff has difficulties in concentration due to his difficulty with household

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 18
 1 chores, brushing his teeth, and shaving. See AR 883; see also AR 873 (Dr. Schwartz noting

 2 Plaintiff is “limited [in] his ability to . . . complete simple tasks. He is having difficulties

 3 completing simple tasks at home.”). Thus, considering the context of Dr. Schwartz’s opined

 4 limitations and the errors above, the Court finds the ALJ’s final reason for rejecting Dr.

 5 Schwartz’s opinion is not based on substantial evidence in the record as a whole. If the ALJ

 6 intends to reject these limitations on remand due to a lack of support from objective testing, the

 7 ALJ is directed to explain her reasoning in light of Dr. Schwartz’s notes that she based these

 8 limitations on Plaintiff’s difficulty with household chores and self-care. See AR 873, 883; see

 9 also Embrey, 849 F.2d at 421-22 (citation omitted) (“[I]t is incumbent on the ALJ to provide

10 detailed, reasoned, and legitimate rationales for disregarding the physicians’ findings.”).

11          The ALJ failed to provide any specific and legitimate reason, supported by substantial

12 evidence, for rejecting Dr. Schwartz’s opined limitations. The RFC and hypothetical questions

13 posed to the VE may have contained greater limitations with proper consideration of Dr.

14 Schwartz’s opinions. For example, these items may have limited Plaintiff to performing sedentary

15 work. See AR 524, 1147. The RFC and hypothetical questions may have also contained limitations

16 reflecting Dr. Schwartz’s opined mental restrictions. See AR 871-73, 883-86. Hence, given that

17 the ultimate disability determination may have changed with proper consideration of Dr.

18 Schwartz’s opinions, the ALJ’s errors are not harmless.

19          D.      Dr. Bowes

20          Plaintiff contends the ALJ erred in her assessment of the medical opinion evidence from

21 examining psychologist Dr. Bowes. Dkt. 10, pp. 3-5.

22          Dr. Bowes completed a psychological/psychiatric evaluation of Plaintiff on March 22,

23 2017. See AR 1083-94. Dr. Bowes’ evaluation included reviewing a prior psychological evaluation

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 19
 1 and conducting a clinical interview, mental status examination, trail-making tests, Beck Depression

 2 Inventory (“BDI”), and Beck Anxiety Inventory (“BAI”). See AR 1083-94. After stating her

 3 clinical findings, Dr. Bowes diagnosed Plaintiff with persistent depressive disorder, moderate-

 4 severe severity. AR 1085. Dr. Bowes opined Plaintiff has moderate limitations in four areas of

 5 basic work activities: the ability to understand, remember, and persist in tasks by following very

 6 short and simple instructions; the ability to learn new tasks; the ability to perform routine task

 7 without special supervision; and the ability to adapt to changes in a routine work setting. AR 1086.

 8 Additionally, Dr. Bowes found Plaintiff markedly limited in his ability to understand, remember,

 9 and persist in tasks by following detailed instructions, communicate and perform effectively in a

10 work setting, and maintain appropriate behavior in a work setting. AR 1086. Dr. Bowes found

11 Plaintiff markedly limited in his ability to complete a normal workday and workweek without

12 interruptions from psychologically based symptoms. Finally, Dr. Bowes determined Plaintiff is

13 severely limited in his ability to perform activities within a schedule, maintain regular attendance,

14 and be punctual within customary tolerances without special supervision. AR 1086. In all, Dr.

15 Bowes rated Plaintiff’s severity based on his mental impairments at the marked level. AR 1086.

16          The ALJ assigned “little weight” to Dr. Bowes’ opinion for four reasons:

17          (1) [Dr. Bowes’] opined limitations are inconsistent with her mental status
            evaluations of the claimant showing that he had adequate eye contact, fair
18          grooming, was cooperative, and performed within normal limits on mental status
            testing. (2) While Dr. Bowes noted that the claimant was “depressed” she provided
19          no explanation as to how this finding translated to marked and severe limitations.
            (3) There are minimal contemporaneous treatment notes from around the time of
20          this evaluation, but the records overall show few notations by Dr. Schwartz, who
            saw the claimant regularly, of any mental health symptoms or concerns. If the
21          claimant’s functioning was at the marked level, it stands to reason that Dr. Schwartz
            would express some concern over his mental functioning. (4) Instead, there are no
22          treatment notes documenting any concern about the claimant’s mental health until
            Dr. Kang’s notes in September 2017, which have few objective findings other than
23          his report that he was not doing much. However, during that time, the claimant
            reports that he was still engaging in social activities with groups of friends.
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 20
 1
     AR 22-23.
 2
            First, the ALJ gave Dr. Bowes’ opinion little weight because she found it inconsistent with
 3
     the normal results on Dr. Bowes’ mental status examination. AR 22. The ALJ’s reasoning again
 4
     lacked sufficient explanation. Although the ALJ accurately described some findings from the
 5
     mental status examination, she failed to explain how these findings undermine Dr. Bowes’ opined
 6
     limitations. See AR 22. As such, this reason is not sufficiently specific to reject Dr. Bowes’
 7
     opinion. Embrey, 849 F.2d at 421 (an ALJ errs when he states a medical opinion is contrary to
 8
     objective findings without further explanation).
 9
            Moreover, the ALJ’s description of Dr. Bowes’ evaluation overlooks abnormal
10
     observations she made which may support her opined limitations. For example, the clinical
11
     interview Dr. Bowes performed revealed that Plaintiff experienced physical and mental abuse in
12
     his childhood. See AR 1083. Plaintiff’s BDI indicated severe depression, and his BAI indicated
13
     moderate anxiety. AR 1085. In her clinical findings, Dr. Bowes noted that Plaintiff had a history
14
     of “chronic” depressive episodes over the last 2-3 years. AR 1085. Plaintiff reported sadness,
15
     tearfulness, anhedonia, lack of energy and motivation, sleep disturbance, hopelessness,
16
     worthlessness, social isolation, irritability, and passive suicidal ideation. AR 1085. Dr. Bowes
17
     also observed that Plaintiff experienced anxiety, finding him “easily overwhelmed by
18
     tasks/performance.” AR 1085. In addition, Dr. Bowes noted that Plaintiff experienced difficulties
19
     with concentration, and Plaintiff’s mood in the mental status examination was depressed. AR
20
     1085, 1087.
21
            As the ALJ failed to provide her interpretation of the evidence and overlooked supporting
22
     findings, the ALJ’s first reason for rejecting Dr. Bowes is not specific and legitimate nor
23
     supported by substantial evidence in the record. See Burrell, 775 F.3d at 1140; see also Julie F.
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 21
 1 K. v. Berryhill, 2019 WL 1429611, at *5 (C.D. Cal. Mar. 29, 2019) (an ALJ errs when she faults

 2 a physician “for failing to provide supporting objective evidence, but a review of [the record]

 3 shows documented findings supporting” the physician’s opinion).

 4          Second, the ALJ discounted Dr. Bowes’ opinion because, although Dr. Bowes noted

 5 Plaintiff was “depressed,” Dr. Bowes “provided no explanation as to how this finding translated

 6 to marked and severe limitations.” AR 23. An ALJ may “permissibly reject[ ] ... check-off reports

 7 that [do] not contain any explanation of the bases of their conclusions.” Molina, 674 F.3d at 1111-

 8 12 (internal quotation marks omitted) (quoting Crane v. Shalala, 76 F.3d 251, 253 (9th Cir.1996)).

 9 But “opinions in check-box form can be entitled to substantial weight when adequately supported.”

10 Neff v. Colvin, 639 Fed. Appx. 459 (9th Cir. 2016) (internal quotation marks omitted) (citing

11 Garrison, 759 F.3d at 1013).

12          In this case, Dr. Bowes provided her opinion on a Washington State Department of Social

13 and Health Services evaluation form. See AR 1083-94. Dr. Bowes’ opinion form included – as

14 described above – notes from her clinical interview, Plaintiff’s scores from the BDI and BAI, and

15 Dr. Bowes’ clinical findings. See AR 1083-94. As Dr. Bowes’ opinion included testing and

16 relevant results, the ALJ’s finding that Dr. Bowes “provided no explanation” for the opined

17 limitations is not supported by substantial evidence. See Buck v. Berryhill, 869 F.3d 1040, 1049

18 (9th Cir. 2017) (clinical interviews “are objective measures”); Bayliss v. Colvin, 2014 WL

19 4384076, at *3-4 (W.D. Wash. Sept. 4, 2014) (ALJ erred in finding an examining physician’s

20 opinion lacked support from objective evidence where the ALJ failed to consider the BAI score,

21 BDI score, and the physician’s clinical findings); Smith v. Astrue, 2012 WL 5511722, at *6 (W.D.

22 Wash. Oct. 25, 2012) (ALJ improperly rejected an examining physician’s opinion as a “check-off”

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 22
 1 report where the physician “conducted a clinical interview, [and] report[ed] his findings and

 2 observations” in the report).

 3          Third, the ALJ rejected Dr. Bowes’ opinion because Dr. Schwartz, who Plaintiff was

 4 seeing “regularly,” recorded “few notations” of mental health symptoms or concerns. AR 23. An

 5 ALJ can discount a medical opinion if there are inconsistencies between that opinion and

 6 contemporaneous treatment records. Parent v. Astrue, 521 Fed. Appx. 604, 608 (9th Cir. 2013)

 7 (citing Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1165 (9th Cir. 2008)). But as

 8 previously explained, “an ALJ errs when [she] rejects a medical opinion or assigns it little weight

 9 while . . . asserting without explanation that another medical opinion is more persuasive[.]”

10 Garrison, 759 F.3d at 1012-13. Here, the ALJ failed to explain why she found Dr. Schwartz’s

11 treatment notes more persuasive than Dr. Bowes’ objective tests and opinions about Plaintiff. See

12 AR 23; Garrison, 759 F.3d at 1012-13. Further, the record reflects Plaintiff only saw Dr. Schwartz

13 on two occasions in 2017 and both times were prior to Dr. Bowes’ evaluation. See AR 1001-05,

14 1006-10. Thus, the record does not necessarily reflect Dr. Schwartz was “regularly” seeing

15 Plaintiff at this time or that Dr. Bowes’ opinion necessarily contradicts Dr. Schwartz’s treatment

16 notes. Accordingly, given the ALJ’s lack of explanation and the context of Dr. Schwartz’s

17 treatment notes, the ALJ erred. See Reddick, 157 F.3d at 725 (an ALJ can provide specific and

18 legitimate reasons “by setting out a detailed and thorough summary of the facts and conflicting

19 clinical evidence, stating [her] interpretation thereof, and making findings”).

20          Fourth, the ALJ assigned little weight to Dr. Bowes’ opinion because treatment notes

21 from mental health provider Dr. Supriya Kang, M.D., in 2017 contain “few objective findings

22 other than [Plaintiff’s] report that he was not doing much.” AR 23. While an ALJ can discount

23 an opinion for conflicting with contemporaneous treatment records, see Parent, 521 Fed. Appx.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 23
 1 at 608 (citation omitted), the ALJ’s determination here lacks support from the record. Dr. Kang

 2 made various objective findings relevant to Plaintiff’s mental health. At his psychiatric intake

 3 appointment with Dr. Kang on September 7, 2017, Dr. Kang observed Plaintiff had spontaneous

 4 speech, a constricted affect, and a depressed mood. AR 1101-02. Likewise, on September 28,

 5 2017, Dr. Kang noted that Plaintiff reported that he began making his bed daily but “only

 6 shower[ed] once a week.” AR 1098. Dr. Kang remarked that Plaintiff was tired in the daytime

 7 and sometimes took two naps per day. AR 1098. On November 2, 2017, Dr. Kang wrote that

 8 Plaintiff again reported difficulty sleeping. AR 1096. He observed Plaintiff with spontaneous

 9 speech, a constricted affect, and an anxious/tense mood. AR 1097. Also, in direct contrast to the

10 ALJ’s finding that there were “few” findings on Plaintiff’s mental health in 2017, Plaintiff’s

11 therapist Ms. Collins’ documented several abnormal mental health observations throughout

12 2017. See, e.g., AR 1116 (feelings of sadness, hopelessness, worthlessness; loss of concentration

13 and focus; increased isolation; passive suicidal ideation), AR 1120 (anxious, irritable mood), AR

14 1122 (anxious, depressed mood), AR 1124 (irritable, anxious, and depressed mood), AR 1142-43

15 (passive suicidal ideation; depressed mood). As such, the ALJ’s determination that treatment

16 notes contemporaneous to Dr. Bowes’ opinion contained “few objective findings” is not

17 supported by the record. 2 See Reddick, 157 F.3d at 722-23 (“In essence, the ALJ developed [her]

18 evidentiary basis by not fully accounting for the context of materials or all parts of the testimony

19 and reports. [Her] paraphrasing of record material is not entirely accurate regarding the content

20 or tone of the record.”).

21

22             2
                 Further, to the extent the ALJ intended to reject Dr. Bowes’ opinion due to inconsistencies about
     Plaintiff’s reported activities to Dr. Kang, the Court finds the ALJ failed to explain how any purported
23   inconsistencies in Dr. Kang’s notes undermine Dr. Bowes’ opinion. See AR 23; Embrey, 849 F.2d at 422 (an ALJ
     cannot merely state facts she claims “point toward an adverse conclusion and make[] no effort to relate any of these
24   objective factors to any of the specific medical opinions and findings she rejects”).

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 24
 1          The ALJ failed to provide any specific, legitimate reason, supported by substantial

 2 evidence, for giving Dr. Bowes’ opinion little weight. Had the ALJ properly considered this

 3 opinion, she may have included mental limitations in the RFC and hypothetical questions posed

 4 to the VE. See AR 1086. Thus, the ALJ’s errors are not harmless.

 5          E.      Ms. Collins

 6          Plaintiff further challenges the ALJ’s consideration of opinion evidence from Ms.

 7 Collins, Plaintiff’s treating therapist. Dkt. 10, pp. 5-7.

 8          The Court has concluded the ALJ harmfully erred in considering opinion evidence from

 9 Drs. Hwang, Palasi, Schwartz, and Bowes. As this case must be remanded, the Court declines to

10 consider whether the ALJ harmfully erred in her consideration of the opinion from Ms. Collins.

11 Rather, the Court instructs the ALJ to re-evaluate Ms. Collins’ opinion on remand as necessitated

12 by her re-evaluation of the opinions from Drs. Hwang, Palasi, Schwartz, and Bowes.

13          II.     Whether the ALJ properly evaluated Plaintiff’s depression at Step Two.

14          Plaintiff argues the ALJ failed to properly consider his depression at Step Two of the

15 sequential evaluation process. Dkt. 10, pp. 14-18.

16          At Step Two, the ALJ found Plaintiff’s depression to be a non-severe medically

17 determinable impairment. See AR 20-23. The ALJ discussed and discounted the opinion

18 evidence from Dr. Bowes and Ms. Collins at Step Two. AR 22-23. Both Dr. Bowes and Ms.

19 Collins opined Plaintiff has depression and related limitations in the workplace. See AR 1083-94,

20 1151-54. The Court has determined, however, the ALJ harmfully erred in her treatment of Dr.

21 Bowes’ opinion, and has directed the ALJ to re-evaluate this opinion, and Ms. Collins’ opinion,

22 on remand. Because Plaintiff will be able to present new evidence and testimony on remand, and

23 because the ALJ’s reconsideration of the opinion evidence may impact her assessment of

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 25
 1 Plaintiff’s impairments, the ALJ shall reconsider Plaintiff’s severe impairments – including his

 2 depression – at Step Two.

 3          III.   Whether an award of benefits is appropriate.

 4          Lastly, Plaintiff requests the Court remand this case for an award of benefits. Dkt. 10, p.

 5 18.

 6          The Court may remand a case “either for additional evidence and findings or to award

 7 benefits.” Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1992). Generally, when the Court

 8 reverses an ALJ’s decision, “the proper course, except in rare circumstances, is to remand to the

 9 agency for additional investigation or explanation.” Benecke v. Barnhart, 379 F.3d 587, 595 (9th

10 Cir. 2004) (citations omitted). However, the Ninth Circuit created a “test for determining when

11 evidence should be credited and an immediate award of benefits directed.” Harman v. Apfel, 211

12 F.3d 1172, 1178 (9th Cir. 2000). Specifically, benefits should be awarded where:

13          (1) the ALJ has failed to provide legally sufficient reasons for rejecting [the
            claimant’s] evidence, (2) there are no outstanding issues that must be resolved
14          before a determination of disability can be made, and (3) it is clear from the
            record that the ALJ would be required to find the claimant disabled were such
15          evidence credited.

16 Smolen, 80 F.3d at 1292.

17          In this case, the Court has determined the ALJ committed harmful error and has directed

18 the ALJ to re-evaluate the opinion evidence from Drs. Hwang, Palasi, Schwartz, and Bowes, and

19 Ms. Bowes, and Plaintiff’s impairments at Step Two. Because outstanding issues remain

20 regarding the medical evidence, Plaintiff’s severe impairments, the RFC, and Plaintiff’s ability to

21 perform jobs existing in significant numbers in the national economy, remand for further

22 consideration of this matter is appropriate.

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 26
 1                                           CONCLUSION

 2          Based on the foregoing reasons, the Court hereby finds the ALJ improperly concluded

 3 Plaintiff was not disabled. Accordingly, Defendant’s decision to deny benefits is reversed and

 4 this matter is remanded for further administrative proceedings in accordance with the findings

 5 contained herein. The Clerk is directed to enter judgment for Plaintiff and close the case.

 6          Dated this 1st day of August, 2019.


                                                         A
 7

 8
                                                         David W. Christel
 9                                                       United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 27
